Order entered February 22, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00976-CV

  SHAMIM A. CHOWDHURY AND LIZA S. CHOWDHURY, Appellants

                                          V.

                  THE LENDING PARTNERS, LLC, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-06710-D

                                      ORDER

      The clerk’s record is past due. By letter dated January 22, 2021, the district

clerk’s office notified the Court that the clerk’s record will be filed once appellants

pay the clerk’s fee. Before the Court is appellants’ February 11, 2021 “Request for

Fee Waiver of Appellate Court Costs Under TRAP 20” which we construe as a

motion to allow them to proceed without costs in this appeal. In the motion,

appellants explain that they filed a statement of inability to afford payment of court
      costs in the trial court on November 11, 2019.1 See TEX. R. CIV. P. 145(a).

      Appellants’ statement of inability filed in the trial court permits them to proceed in

      this Court without advance payment of costs. See TEX. R. APP. P. 20.1(b)(1) (party

      who files statement of inability in trial court not required to pay costs in appellate

      court unless trial court overruled party’s claim of indigence by signed order).

      Accordingly, we ORDER John Warren, Dallas County Clerk, to file the clerk’s

      record within ten days of the date of this order.

               Appellants indicated on the docketing statement that they did not request the

      reporter’s record. Appellants also did not respond to this Court’s January 5, 2021

      letter requesting that they provide, within ten days, written verification that they

      had requested the reporter’s record. Accordingly, we ORDER the appeal be

      submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

               We DIRECT the Clerk of this Court to send a copy of this order to Mr.

      Warren and all parties.



                                                             /s/   ROBERT D. BURNS, III
                                                                   CHIEF JUSTICE




1
    This filing is reflected on the trial court’s website.